DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The application filed on 02/24/21 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Examiner's Comments
Not Positively Recited
Claim 8 recites:
"wherein the receiving of the payment information from the card reader device is implemented by a wireless communication that is performed in accordance with a Bluetooth standard."
Claim 9 recites:
"wherein the receiving of the payment information from the 
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claims 4, 12 and 20 recite:
" wherein the card reader device includes a point-of-sale terminal that … is configured to obtain the payment data …."
Claims 5 and 13 recite:
"wherein the card reader device is further configured to obtain the payment data …."
Claim 10 recites:
"wherein the processor is configured to: …."
Claims 11 and 15-17 recite:
"wherein the processor is further configured to: …."
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Optional Language/Contingent Limitations
Claim 2 recites:
" wherein each of the receiving of the payment information, the determining of whether to authorize the proposed transaction, and the displaying of the one from among the confirmation message and the rejection message is performable while the at least one processor is not actively connected to the Internet." The method of claim 2 does not require that the indicated steps be performed (while the at least one processor is not actively connected to the Internet).
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.


Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not limit the scope of the claims. See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claims 1, 10 and 18 are directed to a method, computing apparatus, and non-transitory computer readable storage medium for "processing a payment."
Claims 1, 10 and 18 are directed to the abstract idea of "processing a payment" (see specification, e.g., 0006, 0050, 0072-0077) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 10 and 18 recite "receiving … payment information that relates to a proposed transaction; determining … whether to authorize the proposed transaction based on the received payment information; displaying one from among a confirmation message indicating that the proposed transaction is authorized and a rejection message indicating that the proposed transaction is not authorized; and transmitting … information that relates to a result of the determining." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "initiating, by the at least one processor, a communication with a server that is associated with a financial institution via an Internet connection," "receiving, by the at least one processor from the server via the Internet connection, a first payment processing application that is associated with the financial institution," a "processor," a "card reader device," a "payment processing application," a "server," a "memory," a "communication interface," and a "computer-readable storage medium," represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of processing a payment, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of processing a payment, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1, 10 and 18 are not patent eligible.
Dependent claims 2-9, 11-17, 19 and 20 describe additional details of data/abstract elements of the abstract idea (type of card; claims 6 and 14), and/or generic computer elements/ operations (e.g., internet connection, card reader device) used to implement the abstract idea, or details thereof (claims 2, 3-5, 7-9, 11-13, 15-17, 19 and 20). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claims 7 and 15 recite " embed[ding …] the first payment processing application in a second payment processing application that is associated with the merchant," but the specification does not provide details on what this action ("embedding") comprises or how it is performed. The sole explanation of embedding the first payment processing application in a second payment processing application is at 0080 in the specification. 0080 teaches that the embedding is downloading of the first application. (Relatedly, 0074 indicates that the second payment processing application is previously installed on the device prior to the downloading.) However, the language used ('embedding an application in another application') is understood to intend to convey something different than mere downloading of an application. As no explanation of such embedding operation is provided, it is not understood how the inventor intended this operation to be performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Scope 
Claim 12 recites "wherein the card reader device includes a point-of-sale terminal that is associated with a merchant and is configured to obtain the payment data from a card that is associated with a consumer." Claim 10, from which claim 12 depends, is directed to a computing apparatus comprising a processor, a memory, and a communications interface. It is not clear if claim 12 includes a computing apparatus comprising a processor, a memory, and a communications interface, or also a card reader device including a point-of-sale terminal.
Claim 13 recites "wherein the card reader device is further configured to obtain the payment data from the card as a result of at least one from among the card being physically swiped in a slot of the card reader device, the card being inserted into the slot of the card reader device, and the card being tapped on a surface of the card reader device." Claim 10, from which claim 13 depends, is directed to a computing apparatus comprising a processor, a memory, and a communications interface. It is not clear if claim 13 includes a computing apparatus comprising a processor, a memory, and a communications interface, or also a card reader device.
Claim 20 recites "wherein the card reader device includes a point-of-sale terminal that is associated with a merchant and is configured to obtain the payment data from a card that is associated with a consumer." Claim 18, from which claim 20 depends, is directed to a non-transitory computer readable storage medium storing instructions for processing a payment, the storage medium comprising executable code which, when executed by a processor, causes the processor to perform operations. It is not clear if claim 20 includes a non-transitory computer readable storage medium storing instructions for processing a payment, the storage medium comprising executable code which, when executed by a processor, causes the processor to perform operations, or also a card reader device including a point-of-sale terminal (or executable code which, when executed by a card reader device including a point-of-sale terminal, causes the card reader device including the point-of-sale terminal reader to perform operations).
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 14 and 15 are rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (U.S. Patent Application Publication No. 2019/0130386 A1), hereafter Bhat, in view of Venot et al. (U.S. Patent Application Publication No. 2021/0117965 A1), hereafter Venot.

Note: The instant application claims priority to a provisional application filed on 03/13/2020, and hence claims an effective filing date of 03/13/2020. Venot was published on 04/22/2021 and filed on 10/16/2020. Venot claims priority to Provisional Application No. 62/916,991, which was filed on 10/18/2019. Accordingly, Venot qualifies as prior art based on its effective filing date of 10/18/2019, i.e., based on its provisional application. Thus, all citations to Venot herein are to its provisional application (the notation x:y-z below indicates page x, lines y-z, of the provisional specification as filed). For Applicant's reference, a copy of Venot's provisional application is provided with this Office Action. 

Regarding Claims 1, 10 and 18
Bhat teaches:
(step C) receiving, by the at least one processor from a card reader device (0066), payment information that relates to a proposed transaction; (0002, 0018, 0066, 0073-0074, Fig. 4)
(step D) determining, by the at least one processor using the first payment processing application, whether to authorize the proposed transaction based on the received payment information; (0074, 0108, Fig. 8)
(step E) displaying one from among a confirmation message indicating that the proposed transaction is authorized and a rejection message indicating that the proposed transaction is not authorized; and (0074, 0109-0110)
(step F) transmitting, to the server, information that relates to a result of the determining. (0019, 0075, 0104, 0117, 0119, Figs. 4, 8)
(claim 10) a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to: (Fig. 1)
Bhat, e.g., 0002, 0077, 0082, teaches an e-wallet (payment processing application) associated with credit card accounts/ bank accounts, etc. Bhat, e.g., 0064, teaches an offline payment component including a (payment processing) application (associated with a financial institution by virtue of performing transactions involving a financial institution). Bhat, e.g., 0053, 0058, teaches applications more generally. Bhat, e.g., 0029, 0036-0039, 0044, teaches applications provisioned to, deployed by and used by, a consumer, in a cloud computing environment (receiving an application via an Internet connection, initiating a communication via an Internet connection). Thus, Bhat teaches the bulk of steps A and B and implies, but does not explicitly state, that the server recited in steps A and B is associated with a financial institution (steps A and B are set forth below). However, Venot teaches:
(step A) initiating, by the at least one processor, a communication with a server that is associated with a financial institution via an Internet connection; (2:1-7, 9:28-30, 11:1-10, 12:17, Fig. 3, 308)
(step B) receiving, by the at least one processor from the server via the Internet connection, a first payment processing application that is associated with the financial institution; (2:1-7, 9:28-30, 11:1-10, 12:17, Fig. 3, 308)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bhat's systems and methods for payment processing including offline operation, by incorporating therein Venot's teachings regarding installation, embedding and joint operation of merchant and financial institution/issuer/ bank apps, because this would streamline payment processing and render it more convenient for the consumer. See Venot, citations indicated above, e.g., 6:20-31, 12:10-24. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 2
Bhat in view of Venot teaches the limitations of base claim 1 as set forth above. Bhat further teaches:
wherein each of the receiving of the payment information, the determining of whether to authorize the proposed transaction, and the displaying of the one from among the confirmation message and the rejection message is performable while the at least one processor is not actively connected to the Internet. (Abstract, 0062-0075, 0081-0083, 0104-0119, Figs. 4, 6, 8) 

Regarding Claims 3, 11 and 19
Bhat in view of Venot teaches the limitations of base claims 1, 10 and 18 and intervening claim 2 as set forth above. Bhat further teaches:
after the first payment processing application has been received and before the receiving of the payment information, disconnecting the communication with the server and initiating a communication with the card reader device; and (Abstract, 0062-0075, 0081-0083, 0104-0119, Figs. 4, 6 (610, 620 teaching the chronology of receiving the first payment processing application (e-wallet), followed by disconnecting communication with server and initiating communication with card reader device, followed by receiving of the payment information), 8)
after the displaying of the one from among the confirmation message and the rejection message and before the transmitting of the information that relates to the result of the determining to the server, reinitiating the communication with the server. (Abstract, 0062-0075, 0081-0083, 0104-0119, Figs. 4, 6, 8)

Regarding Claims 4, 12 and 20
Bhat in view of Venot teaches the limitations of base claims 1, 10 and 18 as set forth above. Bhat further teaches:
wherein the card reader device includes a point-of-sale terminal that is associated with a merchant and is configured to obtain the payment data from a card that is associated with a consumer. (0066)

Regarding Claims 5 and 13 
Bhat in view of Venot teaches the limitations of base claims 1 and 10 and intervening claim 4 and 12 as set forth above. Bhat further teaches:
wherein the card reader device is further configured to obtain the payment data from the card as a result of at least one from among the card being physically swiped in a slot of the card reader device, the card being inserted into the slot of the card reader device, and the card being tapped on a surface of the card reader device. (0066)

Regarding Claims 6 and 14 
Bhat in view of Venot teaches the limitations of base claims 1 and 10 and intervening claim 4 and 12 as set forth above. Bhat further teaches:
wherein the card that is associated with the consumer includes at least one from among a charge card that is associated with the consumer, a credit card that is associated with the consumer, a debit card that is associated with the consumer, and a gift card that is associated with the consumer. (0017)

Regarding Claims 7 and 15 
Bhat in view of Venot teaches the limitations of base claims 1 and 10 and intervening claim 4 and 12 as set forth above. Venot further teaches:
further comprising embedding, by the at least one processor, the first payment processing application in a second payment processing application that is associated with the merchant. (6:8-31, 9:22-12:24, Fig. 3)

Regarding Claims 8 and 16 
Bhat in view of Venot teaches the limitations of base claims 1 and 10 as set forth above. Bhat further teaches:
wherein the receiving of the payment information from the card reader device is implemented by a wireless communication that is performed in accordance with a Bluetooth standard. (0018)

Regarding Claims 9 and 17 
Bhat in view of Venot teaches the limitations of base claims 1 and 10 as set forth above. Bhat further teaches:
wherein the receiving of the payment information from the card reader device is implemented by a wired communication that is performed in accordance with a Universal Serial Bus (USB) standard. (0018)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Lau teaches embedding one application in another application ("extending" applications). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692